DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is sent in response to Applicant’s Communication received on 06/30/2022 for application number 17/855,263. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 23-42 are presented for examination. Claims 1-22 were preliminarily canceled. Claims 23-42 were preliminarily added.

Priority
This application has claimed the benefit as a CON of Application Number 17/140,656 (US Pat. No. 11,379,115) filed on 01/04/2021, which is a CON of Application Number 16/686,287 (US Pat. No. 10,884,618) filed 11/18/2019, which is a CON of Application Number 15/706,490 (US Pat. No. 10,481,788) filed on 09/15/2017, which is a CON of Application Number 14/616,356 (US Pat. No. 9,766,802) filed 02/06/2015, which is a CON of Application Number 13/584,350 (US Pat. No. 9,015,641) filed on 08/13/2012, which is a CIP of Application Number 13/405,193 (US Pat. No. 9,423,878) filed on 02/24/2012, which is a CIP of Application Number 13/309,227 (US Pat. No. 9,477,311) filed on 12/01/2011, which is a CIP of Application Number 13/036,186 filed on 02/28/2011.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reference Cited but not Used
Chun (US 2010/0182248 A1) – describes a system where a user can input a gesture to change the application information being displayed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,379,115, claims 1-18 of U.S. Patent No. 10,884,618, claims 1-20 of U.S. Patent No. 10,481,788, and claims 1-22 of U.S. Patent No. 9,766,802. Although the claims at issue are not identical, they are not patentably distinct from each other because they all claim displaying a first application information and altering the displayed application information based on the change of direction of the continuous gesture.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowable subject matter. The prior art of record, specifically Bauer et al. (US 7,996,045) and Chaudhri (US 2011/0252369) does not explicitly teach or render obvious the invention as recited in independent claims 23, 30, and 37.
Regarding claim 23, The prior art, Bauer and Chaudhri, teaches a method comprising: a method comprising: displaying, at an electronic device, first information associated with a first application in a display area of the electronic device [Bauer: Fig. 1, 105, Application Area, Col. 5, lines 3-11]; detecting initiation of a continuous gesture across at least a portion of the display area in a first direction [Bauer: Fig. 3B, Col. 7, lines 46-67], wherein the continuous gesture is associated with a request to display second information associated with a second application, the first application being different than the second application [Bauer: Fig. 1, 107, Status Bar, Figs. 2A-2B, Col. 5, lines 12-14, 59-67, Col. 6, lines 14-32, 47-61]; in response to detecting the direction of the continuous gesture, reducing display of the first information to a first portion of the display area and presenting a preview of the second information associated with the second application in a second portion of the display area in which the first information was presented prior to detection of the continuous gesture [Chaudhri: Figs. 5C, 5BB, 5EE, 5FF, 5GG, Abstract, Para. 8, lines 6-17, Para. 214, lines 1-9, Paras. 237 and 240-241]; detecting a characteristic of the continuous gesture, wherein the characteristic is one of a first characteristic or a second characteristic [Bauer: Fig. 3B, Col. 7, lines 46-67]; and performing one of the following: in response to detecting the first characteristic of the continuous gesture, discontinuing displaying the first information, and displaying the second application in the display area [Bauer: Fig. 3B, Col. 7, lines 46-67]; or in response to detecting the second characteristic of the continuous gesture, discontinuing displaying the second information, and displaying the first application in the display area [Bauer: Fig. 3B, Col. 7, lines 46-67].
However, the prior art does not teach the limitations as recited above with respect to a detecting a change in direction of a continuous gesture. In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of a method comprising: displaying, at an electronic device, first information associated with a first application in a display area of the electronic device; detecting initiation of a continuous gesture across at least a portion of the display area in a first direction, wherein the continuous gesture is associated with a request to display second information associated with a second application, the first application being different than the second application; detecting a change in direction of the continuous gesture from the first direction to a second direction; in response to detecting the change in direction of the continuous gesture, reducing display of the first information to a first portion of the display area and presenting a preview of the second information associated with the second application in a second portion of the display area in which the first information was presented prior to detection of the continuous gesture; detecting a characteristic of the continuous gesture, wherein the characteristic is one of a first characteristic or a second characteristic; and performing one of the following: in response to detecting the first characteristic of the continuous gesture, discontinuing displaying the first information, and displaying the second application in the display area; or in response to detecting the second characteristic of the continuous gesture, discontinuing displaying the second information, and displaying the first application in the display area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179